COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                          ORDER

Appellate case name:        Vith Loch v. The State of Texas

Appellate case number:      01-16-00438-CR

Trial court case number:    1463146

Trial court:                209th District Court of Harris County

        After he pleaded guilty, a jury convicted appellant, Vith Loch, of the felony
offense of murder and assessed his punishment at confinement for life and a $10,000 fine.
On May 13, 2016, the trial court signed a certification of appellant’s right of appeal,
stating that the case “is a plea-bargain case, and the defendant has NO right of appeal.”
Because the record contradicted this certification, we abated the case and remanded to the
trial court to execute an amended certification.
       The court reporter has filed a reporter’s record of the November 15, 2016
abatement hearing, which reflects that appellant wished to continue with his appeal, the
case was not a plea-bargained case, and the certification would be corrected. On
November 21, 2016, the trial court clerk filed a supplemental clerk’s record that includes
the May 13, 2016 certification of appellant’s right of appeal. However, the supplemental
clerk’s record does not include any certification showing that the appellant has the right
of appeal. See TEX. R. APP. P. 25.2(d).
       Accordingly, the trial court is directed to execute a certification of appellant’s
right of appeal, indicating whether he has the right of appeal. See TEX. R. APP. P.
25.2(a)(2), (d), (f), 34.5(a)(12), 37.1. The trial court clerk is directed to file a
supplemental clerk’s record containing the certification of appellant’s right to appeal and
any other findings, recommendations, and orders of the trial court with this Court no later
than 30 days from the date of this order. See id. 34.5(a)(12), (c)(2).
       The appeal remains abated, treated as a closed case, and removed from this
Court’s active docket. The appeal will be reinstated on this Court’s active docket when
the supplemental clerk’s record that complies with this order is filed with the Clerk of
this Court.
      It is so ORDERED.

Judge’s signature: /s/ Terry Jennings
                    Acting individually    Acting for the Court

Date: December 20, 2016